DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
On page 8, line 6, “16” should be replaced with --15--.  
On page 18, line 2, “rotor15” should be replaced with --rotor 15--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nomura et al. (US 9,448,054).

Regarding claim 1, Nomura et al. discloses an accelerator position sensor (see Fig. 1) held inside a throttle grip (element 10, Fig. 1) of a vehicle rotationally operated by a driver, the accelerator position sensor comprising: a magnet (elements 28a-28d, Fig. 4B) extended along a rotation axis of the throttle grip and configured to rotate in conjunction with the throttle grip; a magnetic sensor (element 30, Fig. 4A) arranged so as to face a predetermined face of the magnet; and a magnetic body (i.e., back yokes 28e, 28f, Fig. 4B and  col. 4, lines 7-12) arranged so as to face another face that is different from the predetermined face of the magnet, wherein on the predetermined face and the other face of the magnet, respectively, mutually different numbers of magnetic poles are magnetized along a rotation direction of the magnet (see Figs. 4A and 4B).
Regarding claim 2, Nomura et al. discloses an accelerator position sensor, wherein: the predetermined face of the magnet is an end face formed at an end in a rotation axis direction of the magnet; and the other face of the magnet is a side face formed along the rotation direction around the rotation axis of the magnet (see Figs. 4A and 4B).
Regarding claim 3, Nomura et al. discloses an accelerator position sensor, wherein: the end face of the magnet is segmented in a direction from the rotation axis to the side face of the magnet, and a plurality of magnetic poles are magnetized thereon; and the side face of the magnet is segmented along the rotation axis of the magnet, and 
Regarding claim 4, Nomura et al. discloses an accelerator position sensor, wherein the magnet is formed so that at a boundary between the end face and the side face, segmentation parts of the magnetic poles magnetized on the side face are located so as to correspond to at least one of segmentation parts of the magnetic poles magnetized on the end face (see Figs. 4A and 4B).
Regarding claim 5, Nomura et al. discloses an accelerator position sensor, wherein the magnetic sensor is arranged so as to detect a magnetic flux of a pair of the magnetic poles magnetized on the end face located so as to correspond to the segmentation parts of the magnetic poles magnetized on the side face (see Figs. 4A and 4B).
Regarding claim 6, Nomura et al. discloses an accelerator position sensor, wherein the magnet is formed so that at the boundary between the end face and the side face, the segmentation parts of the magnetic poles magnetized on the side face or the end face are located so as to correspond to all the segmentation parts of the magnetic poles magnetized on the end face or the side face (see Figs. 4A and 4B).
Regarding claim 7, Nomura et al. discloses an accelerator position sensor, wherein the magnet is formed so that at the boundary between the end face and the side face, the segmentation parts of the magnetic poles magnetized on the side face are located so as to correspond to all the segmentation parts of the magnetic poles magnetized on the end face (see Figs. 4A and 4B).

Regarding claim 9, Nomura et al. discloses an accelerator position sensor, wherein the magnet has a positioning structure (elements 26a, 26b, Figs 4A and 4B).
Regarding claim 10, Nomura et al. discloses an accelerator position sensor, wherein the magnet has a positioning structure (elements 26a, 26b, Figs 4A and 4B) on an end face formed at an end in a rotation axis direction of the magnet that is different from the predetermined face which the magnetic sensor faces (see Figs. 4A and 4B).
Regarding claim 11, Nomura et al. discloses an accelerator position sensor, wherein the positioning structure of the magnet is formed by a cutout formed on the end face (see Figs. 4A and 4B).
Regarding claim 12, Nomura et al. discloses a magnet (elements 28a-28d, Fig. 4B) installed in an accelerator position sensor  (see Fig. 1) held and installed inside a throttle grip  (element 10, Fig. 1) of a vehicle, the accelerator position sensor comprising: the magnet extended along a rotation axis of the throttle grip and configured to rotate in conjunction with the throttle grip; a magnetic sensor (element 30, Fig. 4A) arranged so as to face a predetermined face of the magnet; and a magnetic body (i.e., back yokes 28e, 28f, Fig. 4B and  col. 4, lines 7-12) arranged so as to face another face that is different from the predetermined face of the magnet, wherein on the predetermined face and the other face of the magnet, respectively, mutually different .

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yaguchi (US 8,567,282) and Suzuki (US 2005/0251301; US 8,336,423) disclose a throttle grip apparatus having a magnet which is integrally rotatable with the throttle grip, and a detector for detecting variations of a magnetic field of the magnet in a non-contact manner so as to detect a rotation angle of the throttle grip. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON GONZALEZ whose telephone number is (571)270-7914. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER LINDSAY can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/M.G/Examiner, Art Unit 2852                                                                                                                                                                                                        
3/26/2022